Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance

Claims 1-6, 9-11, 14-16, 19-25 and 28-32 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Claims are eligible under 35 USC 101 because they are not directed to an abstract idea. (Step 2A: No)
With regard to the previous rejection under 35 USC 103, none of the prior art, neither singularly nor in combination show: identify a first visited location and a second visited location of the set of visited locations having greatest aggregated dwell-times among the set of visited locations over a Page 4 of 17Application No. 16/176,751 Amendment dated October 1, 2021 Reply to Office Action June 1, 2021 predetermined observation period as a home location of the user and a work location of the user, respectively, wherein dwell-times for the first visited location are aggregated over multiple visits to the first visited location over the predetermined observation period, and dwell- times for the second visited location are aggregated over multiple visits to the second visited location are aggregated over multiple visits to the second visited location,
After an exhaustive search, the only pertinent reference that the Examiner can consider is the prior art reference of Marti et al. (2014/0364149) which teaches techniques for modeling significant locations are described. A significant location can be a location that is significant to a user of a mobile device for a variety of reasons. The mobile device can determine that a place or region is a significant location upon determining that, with sufficient certainty, the mobile device has stayed at the place or region for a sufficient amount of time. Marti did not teach “identify a first visited location and a second visited location of the set of visited locations having greatest aggregated dwell-times among the set of visited locations over a Page 4 of 17Application No. 16/176,751 Amendment dated October 1, 2021 Reply to Office Action June 1, 2021 predetermined observation period as a home location of the user and a work location of the user, respectively, wherein dwell-times for the first visited location are aggregated over multiple visits to the first visited location over the predetermined observation period, and dwell- times for the second visited location are aggregated over multiple visits to the second visited location are aggregated over multiple visits to the second visited location,.” Additionally, previously cited (Riise 2009/0019182) taught “a time-based identify a first visited location and a second visited location of the set of visited locations having greatest aggregated dwell-times among the set of visited locations over a Page 4 of 17Application No. 16/176,751 Amendment dated October 1, 2021 Reply to Office Action June 1, 2021 predetermined observation period as a home location of the user and a work location of the user, respectively, wherein dwell-times for the first visited location are aggregated over multiple visits to the first visited location over the predetermined observation period, and dwell- times for the second visited location are aggregated over multiple visits to the second visited location are aggregated over multiple visits to the second visited location,.”
Lastly, an exhaustive non patent literature search was conducted and found: Petteri Nurmi and Johan Koolwaaijt; “Identifying meaningful locations” (IEEE 2006) which teaches “time related information can be combined with place information to deduce relevancies of significant places in particular contexts.” This reference did not teach “identify a first visited location and a second visited location of the set of visited locations having greatest aggregated dwell-times among the set of visited locations over a Page 4 of 17Amendment dated October 1, 2021Reply to Office Action June 1, 2021predetermined observation period as a home location of the user and a work location of the user, respectively, wherein dwell-times for the first visited location are aggregated over multiple visits to the first visited location over the predetermined observation period, and dwell- times for the second visited location are aggregated over multiple visits to the second visited location are aggregated over multiple visits to the second visited location.”	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345. The examiner can normally be reached Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHIDA R SHORTER/Examiner, Art Unit 3681                                                                                                                                                                                                        
/SAM REFAI/Primary Examiner, Art Unit 3681